JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00728-CR

                        KENNETH RAY MCCLAIN, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

Appeal from the 268th District Court of Fort Bend County. (Tr. Ct. No. 13-DCR-062739).

      The cause heard today by the Court is an appeal from the judgment nunc pro tunc
signed by the court below on December 6, 2013. After inspecting the record of the court
below, it is the opinion of this Court that it has no jurisdiction over the appeal. It is
therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered August 13, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Huddle, and Lloyd.